          Case 1:21-cv-03027-LGS Document 14 Filed 05/10/21 Page 1 of 3


Seth R. Goldman                                                                               Chrysler Center
212 692 6845                                                                                666 Third Avenue
srgoldman@mintz.com                                                                      New York, NY 10017
                                                                                               212 935 3000
                                                                                                   mintz.com




                                                       May 10, 2021
VIA ECF
The Honorable Lorna Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007


        Re:     Actava TV, Inc. v. Matvil Corporation d/b/a/ eTVnet (1:21-cv 03027)(LGS)

Dear Judge Schofield:

       We represent Defendant Matvil Corporation (“Matvil”) in the above-captioned action,
and write for two reasons: i) to bring to Your Honor’s attention Plaintiff Actava TV, Inc.’s
(“Actava”) recent conduct involving Matvil in the action captioned Actava TV, Inc., et al. v. Joint
Stock Company “Channel One Russia Worldwide” et al. (18-cv-06626)(ALC)(KNF) (the “First-
Filed Action”); and ii) to request a stay of the instant action as a result of the First-Filed Action.

        Although Actava did not designate the instant case as “related” to the First-Filed Action,
both actions arise from the same underlying facts, namely the termination of a Referral
Agreement entered into between Actava and Matvil on August 9, 2016 (the “Referral
Agreement”). Actava sued Defendants in the First-Filed Action on July 23, 2018 for, inter alia,
allegedly tortiously interfering with the Referral Agreement and causing Matvil’s alleged breach
of same. Matvil is not a party to the First-Filed Action (apparently as a result of Actava’s
strenuous resistance to having Matvil named as a necessary party), and was only tangentially
involved in the First-Filed Action as a result of Actava’s Letters Rogatory (which were in part
struck down by the Canadian Appellate Court). As it turns out, Actava’s Letters Rogatory were
in large part a smoke screen to pre-emptively seek information from Matvil for its benefit in this
action. See Exhibit 1 (Matvil’s 5.10.2021 Letter to Judge Fox regarding Actava’s misconduct
concerning Matvil and its Letters Rogatory).

        Now – nearly three years later, after discovery has closed in the First-Filed Action, and
weeks before dispositive motions are due to be filed in that action – Actava has commenced an
entirely new action against Matvil for allegedly breaching the same agreement (i.e., the Referral
Agreement) and for the same alleged damages at issue in the First-Filed Action. As a result, and
pursuant to Rule III(A)(1) of Your Honor’s Individual Rules and Procedures, we seek a pre-
motion conference in advance of filing an application to stay the instant proceeding in light of
the pending First-Filed Action.

BOSTON        LONDON    LOS ANGELES        NEW YORK          SAN DIEGO         SAN FRANCISCO   WASHINGTON
                              MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND POPEO, P.C.
          Case 1:21-cv-03027-LGS Document 14 Filed 05/10/21 Page 2 of 3


MINTZ

May 10, 2021
Page 2




        This Court has discretion to grant a stay pending the outcome of the First-Filed Action.
Landis v. North Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay proceedings is
incidental to the power inherent in every court to control the disposition of the cases on its
docket with economy of time and effort for itself, for counsel, and for litigants.”); Int'l Sec.
Exch., LLC v. Dow Jones & Co., No. 07-3324, 2009 U.S. App. LEXIS 230, at *4 (2d Cir. Jan. 8,
2009) (recognizing district court’s discretion to stay action); see also Colorado River Water
Conservation Dist. v. U.S., 424 U.S. 800, 817 (1976) (“As between federal district courts . . .
though no precise rule has evolved, the general principle is to avoid duplicative litigation.”). We
respectfully request that the Court exercise that discretion and issue a stay for the following
reasons:

        First, fundamental tenets of judicial efficiency and economy warrant a stay in a later-filed
action where, as here, the same underlying subject matter is involved and where the outcome of
the First-Filed Action will inherently dictate whether this action can survive. Regions Bank v.
Wieder & Mastroianni, P.C., 170 F. Supp. 2d 436, 441 (S.D.N.Y. 2001) (granting stay in later
filed case in light of “considerations of judicial economy and avoiding unnecessary litigation
expenses for the parties”); see also Catskill Mountains Chapter of Trout Unlimited, Inc. v.
United States EPA,, 630 F. Supp. 2d 295, 306 (S.D.N.Y. 2009) (“By conserving judicial
resources, a stay will serve not only the interest of the courts, but also the interests of the Parties,
the nonparties, and the public in an orderly and efficient use of judicial resources.”). That Matvil
was not joined as a party to the First-Filed Action does not change this analysis. See, e.g.,
Landis, 299 U.S. 248, 255 (1936) (rejecting premise that parties must be identical for a stay to
issue); Regions Bank, 170 F. Supp. 2d at 441 (staying contribution action in light of pending
action in Georgia in which movant was not involved); Howard v. Klynveld Peat Marwick
Goerdeler, 977 F. Supp. 654, 664 (S.D.N.Y. 1997), aff’d, 173 F.3d 844 (2d Cir. 1999) (granting
stay where later case filed against partner of initial defendant).

        A decision in the First-Filed Action will almost certainly have a preclusive effect on this
action, or at the very least will decide key issues in this litigation. Either way, such
circumstances warrant a stay. Regions Bank, 170 F. Supp. 2d at 440 (stay warranted where a
decision in the first-filed action may render a decision in the later-filed action moot); see also
Catskill Mountains, 630 F. Supp. at 305 (stay appropriate where Eleventh Circuit’s forthcoming
decisions “will not necessarily be binding on this Court, [but] resolution of those cases guide this
Court in ruling on . . . key issues in this litigation”) (citation omitted). More specifically, the
First-Filed Action will necessarily decide whether Matvil breached the Referral Agreement, as
Matvil’s alleged breach is a necessary element of Actava’s tortious interference claim. A finding
that Matvil did not breach the Referral Agreement would moot the instant action based on
principles of res judicata and collateral estoppel. Similarly, the First-Filed Action will
necessarily determine whether Actava suffered any damages as a result of Matvil’s alleged
breach, and if so, the amount of such damages. Whether the Court in the First-Filed Action finds
         Case 1:21-cv-03027-LGS Document 14 Filed 05/10/21 Page 3 of 3


MINTZ

May 10, 2021
Page 3




that Actava has not suffered any damages – or alternatively awards Actava damages as a result of
Matvil’s purported breach – Actava will not be able to pursue its claim against Matvil for those
same damages. See, e.g., Medcenter Holdings Inc. v. WebMD Health Corp., No. 1:20-cv-00053,
2021 U.S. Dist. LEXIS 59796, at *17-18 (S.D.N.Y. Mar. 18, 2021) (“To prevail on a breach of
contract claim under New York law, a plaintiff must prove (1) a contract; (2) performance of the
contract by one party; (3) breach by the other party; and (4) damages.”) (internal citation
omitted) (emphasis added). And as discovery has now closed in the First-Filed Action and
dispositive motions are due to be filed on May 19, 2021, such a decision will be forthcoming
soon.

        Second, other equitable considerations weigh in favor of a stay, such as the need to
ensure that courts render consistent decisions in litigations “among parties over related issues.”
See Regions Bank 170 F. Supp. 2d at 429. Any decision rendered in the instant action stands to
overlap with decisions rendered by the Court in the First-Filed Action. Presumably Actava knew
that when it pursued its wait-and-see approach with this lawsuit, and Actava should not receive
the benefit of its intentional delay tactics just because it has elected now to belatedly sue Matvil
for the same conduct it has already been litigating for nearly three years. Actava fought against
Matvil being named as a necessary party in the First-Filed Action, and must now live with the
consequences of that decision. To the extent Actava is allowed to pursue the instant case against
Matvil at all, it should only be after the conclusion of the First-Filed Action.

        Matvil is available for a pre-motion conference at the Court’s earliest convenience.



                                                  Respectfully submitted,



                                                  Seth R. Goldman

Enclosure.
